DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56-62, 65, 67 and 69-71 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2015/0019160 to Thurner et al.

In regards to claims 56-62, 65, 67 and 69-71, Thurner discloses and shows in Figures 1-2, an interferometer system to determine a position of a movable object (142) having a reflective measurement surface, comprising: 
a first light source (110) configured to provide a first beam and a second beam with a first light frequency (par. 4, 6, 23, 31-33); 
a second light source (120) configured to provide a further first beam and a further second beam with a second light frequency, wherein the second light frequency is a tunable light frequency (par. 4, 6, 23, 31-33); 
a reflective reference surface (141) (par. 4, 25, 31-33); 
a light sensor (150) (par. 27, 31-33); and 

project simultaneously the first beam and the further first beam along a measurement path on a reflective surface of the movable object and projecting the second beam and the further second beam along a reference path on a reference mirror while changing the tunable light frequency of the second Atty. Dkt. No. 2857.9980002-4-VAN DER PASCH et al.Application No. 16/965,753 light source, the reference path having a fixed length (par. 4, 22-25, 31-33); 
determine a first measurement phase value based on the first beam, a second measurement phase value based on the further first beam, a first reference phase value based on the second beam, and a second reference phase value based on the further second beam (par. 28, 44-48, 83, 102-106); and 
determine the absolute position based on the first measurement phase value, the second measurement phase value, the first reference phase value, and the second reference phase value (par. 4, 131, 133-137); 
[claim 57] wherein a data point is a combination of the first measurement phase value, the second measurement phase value, the first reference phase value, and the second reference phase value at a single point in time, and wherein the method comprises collecting a plurality of data points, wherein the first measurement phase value is the same in each data point (par. 46-48, 104, 107-108, 131-133); 
[claim 58] wherein a data point is a combination of the first measurement phase value, the second measurement phase value, the first reference phase value, and the second reference phase value at a single point in time, and wherein the method comprises collecting a first data point, a second data point, and a third data point, wherein the second data point is 
[claim 59] comprising repeating the collecting of the first data point, the second data point, and the third data point so as to collect multiple sets of three data points, and wherein the determining of the absolute position of the movable object is based on combining the absolute positions determined on the basis of each set of three data points (par. 46-48, 104, 107-108, 131-133);  
[claim 60] wherein the method further comprises determining an absolute length of the reference path of the interferometer system (par. 32, 39); 
[claim 61] wherein the determining of the absolute length of the reference path comprises: measuring a first length ratio between the measurement path length and the reference path length at a first position of the movable object; moving the movable object from the first position to a second position, while measuring the displacement of the movable object using the first beam and the second beam; measuring a second length ratio between the measurement path length and the reference path length at the second position of the movable object; and calculating the length of the reference path on the basis of the first length ratio, the displacement of the movable object, and the second length ratio (par. 28, 48, 104, 107-109, 131-133);
 [claim 65] wherein the interferometer system comprises a calibrated reference to determine an absolute frequency of the tunable light frequency (par. 32, 39);  

[claim 69] wherein the determining the first measurement phase value, the second measurement phase value, the first reference phase value and/or the second reference phase value, is based on demodulation of an odd harmonic and an even harmonic of a respective modulation signal (par. 44-45, 104, 131-133);  
[claim 70] further comprising measuring the first high frequency modulation signal, the second high frequency modulation signal and/or the low frequency modulation signal and using the respective measured modulation signal as input for demodulation of an odd harmonic and an even harmonic of the respective modulation signal (par. 44-45, 104, 131-133);  
[claim 71] comprising determining an absolute frequency of the second light frequency using a calibrated reference (par. 32, 39).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 63-64 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Thurner, in view of US Publication 2006/0262315 to Spanner.

In regards to claims 63-64 and 68, Thurner differs from the limitations in that it is silent to the interferometer system, [claim 63] wherein the interferometer system comprises at least one high frequency modulator to provide a first high frequency modulation signal, wherein the first light frequency is modulated with the first high frequency modulation signal; [claim 64] wherein the interferometer system comprises at least one high frequency modulator to provide a second high frequency modulation signal, wherein the tunable light frequency is modulated with the second high frequency modulation signal; [claim 68] wherein the second light frequency is a second light frequency base value modulated with a low frequency modulation signal.  
However, Spanner teaches a position measuring device that utilizes a high-frequency modulator with a second radiation source (par. 34). Further, high-frequency and low-frequency modulators are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Thurner to include a high-frequency and/or . 

Claims 66 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Thurner, in view of US Publication 2013/0050675 to Jansen et al.

In regards to claims 66 and 72, Thurner differs from the limitations in that that it is silent to: [claim 66] a lithographic apparatus, comprising the interferometer system; [claim 72] wherein the movable object is part of a projection system of the lithographic apparatus.
However, Jansen teaches and shows a lithographic apparatus that includes an interferometric displacement measuring system (Abstract; par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Thurner to utilize the interferometric measurement system in a lithographic apparatus for the advantage of precisely aligning and positioning various optical system components, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886